We have carefully examined the case of Hargrave v. Boero, 23 Southwestern Reporter, 403, decided by the Court of Civil Appeals for the Fifth District, so much relied *Page 335 
upon by appellees in their motion for a rehearing, but we see no analogy between that case and this.
There a specific date was fixed within which the costs had to be paid, and in default of which it was ordered that the judgment should remain in full force. The order in this case reinstating the cause did not provide that the costs should be paid within a specified time, as a condition to its taking effect; but in ordering the case to be continued, the court evidently contemplated that it had used the word "condition" in its statutory sense. See the reasoning of Justice Gaines, in the case of Fenn v. Railway, 76 Tex. 380.
In reference to the other point raised by the motion, we do not wish it to be understood that, in the opinion heretofore filed, we intimated that appellant was not entitled to recover the full value of the goods. For our views upon this question, with a full citation of authorities, see the case of Martin-Brown Company v. Henderson, recently decided by us.
We understand that appellant made a prima facie case of ownership as against appellees, and to overturn this, it devolved upon them to allege and prove the debt prima facie shown, upon which the pledge was founded, to be fictitious, or that for some other reason the pledge was fraudulent and void.
The motion is overruled.
Overruled.